Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered May 26, 1992, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, with costs.
This is a negligence case involving a traffic accident at an intersection. It is not dispositive that defendant-appellant had the green light in his favor (Costalas v City of New York, 143 AD2d 573, 575). Here, there is a question as to whether or not defendant-appellant acted reasonably under the circumstances, which cannot be decided as a matter of law (see, Garcia v J.C. Duggan, Inc., 180 AD2d 579, 580).
Defendant-appellant’s argument under the "emergency doctrine” (Rivera v New York City Tr. Auth., 77 NY2d 322, 326) is concededly made for the first time on appeal, and we therefore do not reach its merits (City of New York v Stack, 178 AD2d 355, lv denied 80 NY2d 753). Were we to reach its merits, we would reject defendant-appellant’s argument. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.